Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-10 are included in the prosecution.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/31/21; 08/31/21; and 10/03/22 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 2, the units “mg/dl” should be corrected to recite “mg/dL.” Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 5, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,668,042 B2 (the ‘042 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of reducing triglycerides in a subject comprising administering to the subject about 4 g of ethyl eicosapentaenoate per day, and therefore, encompass overlapping or coextensive subject matter. 
One difference is that claim 1 of the ‘042 Patent recites that the method comprises a specific high intensity statin regimen whereas instant claim 1 only recites that the subject is on statin therapy. 
However, one of ordinary skill in the art would have found it obvious to adjust the statin therapy in order to efficaciously treat the patient, and the recited high intensity statin regimen of the ‘042 Patent would have been an obvious variant over the statin therapy of the instant claims. 
Another difference is that instant claim 1 recites that the subject has a fasting baseline triglyceride (TG) level of at least about 700 mg/dL whereas claim 1 of the ‘042 Patent broadly recites that the subject has elevated TG levels. 
The fasting baseline TG level recited in instant claim 1 is a species of the elevated TG levels recited in claim 1 of the ‘042 Patent and renders it obvious. 
The stable statin therapy recited in instant claim 8 would have been obvious over the statin therapy recited in claim 1 of the ‘042 Patent since one of ordinary skill in the art would ensure that the statin therapy is stable.
Therefore, instant claims are obvious over claims of the ‘042 Patent and they are not patentably distinct over each other.

Claims 1-4, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,842,766 B2 (the ‘766 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of reducing triglycerides in a subject comprising administering to the subject about 4 g of ethyl eicosapentaenoate per day, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claim 1 recites that the subject has a fasting baseline triglyceride (TG) level of at least about 700 mg/dL whereas claim 1 of the ‘766 Patent broadly recites that the subject has elevated TG levels. 
The fasting baseline TG level recited in instant claim 1 is a species of the elevated TG levels recited in claim 1 of the ‘766 Patent and renders it obvious. 
Therefore, instant claims are obvious over claims of the ‘766 Patent and they are not patentably distinct over each other.

Claims 1-4 and 6-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7 of US Patent No. 10,881,632 B2 (the ‘632 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of reducing triglycerides in a subject comprising administering to the subject about 4 g of ethyl eicosapentaenoate per day, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claim 1 recites that the subject has a fasting baseline triglyceride (TG) level of at least about 700 mg/dL whereas claim 1 of the ‘632 Patent recites that the subject has TGs of greater than 500 mg/dL. 
However, the fasting baseline TG level recited in instant claim 1 of at least about 700 mg/dL is greater than the 500 mg/dL TG level recited in claim 1 of the ‘632 Patent, and renders it obvious. 
The limitation of no statistically significant increase in LDL-C compared to an LDL-C level prior to initial administration of ethyl eicosapentaenoate (E-EPA) of instant claim 7 is an expected effect after administration of E-EPA. 
The stable statin therapy recited in instant claim 8 would have been obvious over the statin therapy recited in claim 1 of the ‘632 Patent since one of ordinary skill in the art would ensure that the statin therapy is stable.
The administration of the ethyl eicosapentaenoate for at least about 12 weeks as recited in instant claim 9 would have been obvious over the administration of ethyl eicosapentaenoate for a period of at least 2 years as recited in claim 5 of the ‘632 Patent.
Therefore, instant claims are obvious over claims of the ‘632 Patent and they are not patentably distinct over each other.

Claims 1-4 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent No. 11,103,477 B2 (the ‘477 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of reducing triglycerides in a subject comprising administering to the subject about 4 g of ethyl eicosapentaenoate per day, and therefore, encompass overlapping or coextensive subject matter. 
One difference is that instant claim 1 recites that the subject has a fasting baseline triglyceride (TG) level of at least about 700 mg/dL whereas claim 1 of the ‘477 Patent broadly recites that the subject has elevated TG levels. 
The fasting baseline TG level recited in instant claim 1 is a species of the elevated TG levels recited in claim 1 of the ‘477 Patent and renders it obvious. 
Another difference is that instant claim 1 recites a method of reducing TGs whereas claim 1 of the ‘477 Patent recites a method of reducing a risk of myocardial infarction. 
However, instant claim 10 also recites reducing a risk of myocardial infarction, thereby rendering claims of the ‘477 Patent obvious.
The limitation of no statistically significant increase in LDL-C compared to an LDL-C level prior to initial administration of ethyl eicosapentaenoate (E-EPA) of instant claim 7 is an expected effect after administration of E-EPA. 
Therefore, instant claims are obvious over claims of the ‘477 Patent and they are not patentably distinct over each other.

Pertinent Art

The prior art not relied upon is considered pertinent to applicant's disclosure. von Schacky et al. (“A review of omega-3 ethyl esters for cardiovascular prevention and treatment of increased blood triglyceride levels, Vascular Health and Risk Management 2006:2(3) 251-262 – NPL Cite No. 1649 in the IDS filed on 03/31/21 – Page 148 of 160) is cited as of interest for teaching the treatment of patients with severe hypertriglyceridemia (500-2000 mg/dL) (Page 254, left column, 1st ¶), and that the ethyl ester of EPA inhibits platelet aggregability, and reduces serum triglycerides (Abstract, Page 254 – right hand column). von Schacky et al. disclose that “In one study, dogs were subjected to experimental myocardial infarction after 8 week supplementing with EPA. Unsupplemented dogs served as controls. EPA reduced infarct size and preserved contractile function, and the authors concluded that this effect was brought about by inhibition of neutrophil infiltration into and subsequently less damage to the infarcted myocardium (Otsuji et al 1993)” (Page 252 – right hand column). Another study showed that the primary endpoint, a combination of death, non-fatal myocardial infarction, and stroke was reduced by 10% or 15% (p=0.048 or p=0.008 respectively) (paragraph bridging Pages 258-259). von Schacky et al. disclose that “A large body of evidence demonstrates that many factors pertinent to the development of atherosclerosis and its complications are positively influenced by EPA and DHA as ethyl esters … In large scale clinical studies, this translates into survival benefits for patients after a myocardial infarction … important cardiac societies, like the American Heart Association or the European Society for Cardiology recommend EPA and DHA for prevention of sudden cardiac death, for the treatment after a myocardial infarction and for cardiovascular prevention …” (Page 259). von Schacky et al. disclose that a combination treatment of statin and EPA prevented intimal thickening to a significant degree (Page 252, right hand column); and that adding EPA to a statin adds to the triglyceride-lowering effect of the statin (Page 254 – section “EPA-DHA ± statins”).
However, von Schacky et al. do not disclose that the subject receiving ethyl EPA has atrial fibrillation or atrial flutter, or that 4 g of ethyl eicosapentaenoate per day is administered, as recited in the instant claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615